                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF GEORGIA
                                       ATLANTA DIVISION


              KENNETH S.,
                             Plaintiff,                   CIVIL ACTION FILE NO.
                  v.                                      1:18-CV-2327-JFK
              COMMISSIONER, SOCIAL
              SECURITY ADMINISTRATION,
                             Defendant.


                                      FINAL OPINION AND ORDER

                   Plaintiff in the above-styled case brings this action pursuant to § 205(g) of the

             Social Security Act, 42 U.S.C. § 405(g), to obtain judicial review of the final decision

             of the Commissioner of the Social Security Administration which denied his disability

             applications.   For the reasons set forth below, the court ORDERS that the

             Commissioner’s decision be REVERSED and that the case be REMANDED for

             further proceedings.

             I.    Procedural History

                   Plaintiff filed applications for supplemental security income and disability

             insurance benefits on October 11, 2011, alleging that he became disabled on April 30,

             2009. [Record (“R.”) at 148-67, 193-94, 322]. After Plaintiff’s applications were



AO 72A

(Rev.8/82)
             denied initially and on reconsideration, an administrative hearing was held on

             September 12, 2013. [R. at 29-65]. At the hearing, Plaintiff amended the alleged onset

             date to January 1, 2010. [R. at 33-34, 322]. The Administrative Law Judge (“ALJ”)

             issued a decision denying Plaintiff’s applications on November 21, 2013. [R. at 14-

             23]. After the Appeals Council denied Plaintiff’s request for review, Plaintiff sought

             judicial review of the Commissioner’s final decision. On August 1, 2016, the district

             court reversed the ALJ’s decision and remanded the case to the Commissioner for

             further proceedings. [R. at 1-10, 381-423]. A second administrative hearing was held

             on February 7, 2018, and Plaintiff’s attorney informed the ALJ that the alleged onset

             date should be amended to March 1, 2012. [R. at 340-61]. The ALJ issued a decision

             on March 20, 2018, again denying Plaintiff’s applications. [R. at 322-33]. Plaintiff

             filed his complaint in this court on May 21, 2018, seeking judicial review of the

             Commissioner’s final decision. [Doc. 1]. The parties have consented to proceed

             before the undersigned Magistrate Judge.

             II.   Facts

                   The ALJ found that Plaintiff has lumbar spine disorder, cervical spine disorder,

             and fibromyalgia, impairments that are “severe” within the meaning of the Social

             Security regulations. [R. at 325]. The ALJ determined that Plaintiff does not have an

                                                        2


AO 72A

(Rev.8/82)
             impairment or combination of impairments that meets or medically equals the severity

             of one of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. [Id.].

             Although Plaintiff is unable to perform any of his past relevant work, the ALJ found

             that there are jobs that exist in significant numbers in the national economy that

             Plaintiff can perform. [R. at 331-32]. As a result, the ALJ concluded that Plaintiff has

             not been under a disability since January 1, 2010, through the date of the ALJ’s

             decision. [R. at 332].

                   The decision of the ALJ [R. at 322-33] states the relevant facts of this case as

             modified herein as follows:

                   The claimant’s allegations as presented in his testimony at a prior hearing are

             that he is a high school graduate who last worked in April 2009 and that he then

             received unemployment benefits until January 2010. He worked in a warehouse,

             lifting up to 100 pounds of meat, until his position was eliminated. He previously

             worked in a warehouse until laid off. He had been a supervisor in charge of

             transportation and the warehouse. His medical problems began in 2003, when he

             injured his back lifting his father.    In February 2009, the claimant went to a

             chiropractor and received pain medication from an orthopedist. A magnetic resonance

             imaging (“MRI”) study in 2010 revealed a bulging disc.

                                                        3


AO 72A

(Rev.8/82)
                   The claimant alleged that lower back is his main problem, with stenosis and

             radiating pain. The pain interferes with his mobility and his ability to bend down. He

             is unable to lift heavy objects. He has not visited a doctor due to his financial

             difficulties. His only medication is over-the-counter Aleve and aspirin.

                   The medical evidence of record shows that, prior to the amended alleged onset

             date, an MRI of the lumbar spine in January 2006 revealed a posterior broad-based disc

             protrusion with mild bilateral degenerative arthropathy, resultant mild bilateral neural

             stenosis, and mild lateral recess stenosis, with no definite nerve root impingement at

             L3-L4. There was posterior broad-based disc protrusion and osteophyte complex with

             moderate bilateral degenerative arthropathy and resultant moderate neural foraminal

             and lateral recess stenosis at L4-L5. (Exhibit 1F at 1). In February 2006, the

             claimant’s back pain was noted as occasionally flaring. (Exhibit 1F at 10). The

             claimant was administered a pain injection for back pain and was given a note to be

             absent from work for two days. (Exhibit 1F at 11). In August 2008, the claimant was

             assessed to have plantar fasciitis. (Exhibit 1F at 3).

                   From March 2009 through May 2009, the claimant went to a chiropractor who

             provided treatments. The chiropractor wrote a note in April 2009 that the claimant

             would need intermittent leave from work due to low back pain which interfered with

                                                        4


AO 72A

(Rev.8/82)
             the claimant’s bending forward or bending back and prevented him from standing

             more than fifteen minutes at one time. (Exhibit 6F). The chiropractor wrote the note

             for a specific period of time related to accommodation for warehouse work.

                   In October 2010, after the alleged onset date, the claimant went to Dr. Scott

             Arrowsmith, complaining of variable low back pain with occasional radiation to the

             legs as far as the knee. No motor or sensory deficit was noted, and the claimant

             declined pain medication and muscle relaxants. (Exhibit 1F at 4). A November 2010

             MRI of the lumbar spine revealed a minimal circumferential disc bulge with mild

             foraminal narrowing at L3-L4, a circumferential disc bulge with mild neural foraminal

             stenosis at L4-L5, and a circumferential disc bulge at L5-S1 with mild spinal stenosis.

             (Exhibit 1F at 2). Dr. Arrowsmith prescribed a Medrol Dosepak and Naprosyn for

             pain and Parafon for spasms. (Exhibit 1F at 5). In October 2011, Dr. Arrowsmith

             noted that the claimant experienced chronic back pain with spasms between half a day

             and three days each week. The claimant could vacuum only briefly and needed to use

             a riding lawnmower rather than a push mower. (Exhibit 1F at 8).

                   On March 28, 2012, Dr. Darrell Murray performed a physical consultative

             examination of the claimant. The claimant complained of back spasms with vertebral

             deterioration and arthritis. The pain began two months after a 2003 motor vehicle

                                                       5


AO 72A

(Rev.8/82)
             accident. The claimant reported that he had a history of back pain with a flare in 2005,

             received pain medication and muscle relaxants in 2006, went to two chiropractors,

             received physical therapy in 2009, and again received pain medication and muscle

             relaxants from Dr. Arrowsmith in 2010. The claimant had arthritis in his hand, and he

             had past arthroscopic surgery of his knees and shoulder. The claimant identified his

             medication as only over-the-counter medication. The claimant told Dr. Murray that

             he could perform his personal care, walk more than one hundred feet, shop for

             groceries, clean his home, prepare his own food, launder clothes, make his bed, and lift

             twenty pounds. He also drove to the medical offices. (Exhibit 2F).

                   Dr. Murray found the claimant’s weight to be 250 pounds at six feet one inch

             tall. The claimant had no shortness of breath during the exam, and he arose from his

             chair with mild difficulty. His gait was normal with no ataxia; his motor strength was

             full; and his sensation was intact. He had positive straight leg raising test at 30 degrees

             actively and 45 degrees passively, and the range of motion of his back was slightly

             limited. Dr. Murray ascertained lumbar paravertebral muscle spasm with tenderness

             but not in the cervical spine. The claimant’s arms and legs were not tender, and fine

             and gross manipulation were normal. He could walk on his heels and toes, stoop, pick




                                                         6


AO 72A

(Rev.8/82)
             up objects from the floor with both hands, and squat halfway. However, he had mild

             difficulty rising. He used no assistive device.

                   Dr. Murray found the claimant’s impairments to be degenerative disc disease of

             the lumbar spine and osteoarthritis. Dr. Murray opined that the claimant could sit six

             to eight hours with frequent position changes and walk four to six hours with frequent

             rest periods over the course of an eight-hour day. The claimant could occasionally

             bend, kneel, crawl, stoop, and crouch with mild limitation from back pain. Reaching,

             handling, feeling, grasping, pushing, pulling, and lifting would be without limitation.

             Previous radiologic imaging reflected minor disc space narrowing and disc desiccation

             at L3-L4 and L4-L5. (Exhibit 2F).

                   Dr. Murray performed another physical consultative examination of the claimant

             in 2015. The physician concluded that the claimant had lumbar degenerative disc

             disease, history of L3-L5 herniated disc, osteoarthritis, and depressive disorder. His

             opinion of the claimant’s capacity was the same as in 2010. (Exhibit 7F).

                   The claimant worked briefly in 2014, but this work activity did not rise to the

             level of substantial gainful activity. The claimant’s former supervisor wrote:

                   I am no longer with Xpedient Logistics so I do not have access to [the
                   claimant’s] records for exact dates, however, they were approximately
                   January 2014 to March 2014. [The claimant] worked 4-5 hours a day

                                                       7


AO 72A

(Rev.8/82)
                    shuttling trailers on the yard using a motorized yard tractor. Because of
                    the nature of the business, he was able to work at his own pace putting
                    full trailers up to the dock and pulling empty trailers off the dock and
                    parking them on the lot. I believe his official title was “Yard Jockey.”
                    Since his duties were essentially driving and he was able to work at his
                    own pace, I did not have to make any accommodations.

             (Exhibit 21E).

                    Additional facts will be set forth as necessary during discussion of Plaintiff’s

             arguments.

             III.   Standard of Review

                    An individual is considered to be disabled if he is unable to “engage in any

             substantial gainful activity by reason of any medically determinable physical or mental

             impairment which can be expected to result in death or which has lasted or can be

             expected to last for a continuous period of not less than 12 months[.]” 42 U.S.C. §

             423(d)(1)(A).    The impairment or impairments must result from anatomical,

             psychological, or physiological abnormalities which are demonstrable by medically

             acceptable clinical and laboratory diagnostic techniques and must be of such severity

             that the claimant is not only unable to do his previous work but cannot, considering

             age, education, and work experience, engage in any other kind of substantial gainful

             work which exists in the national economy. See 42 U.S.C. §§ 423(d)(2) and (3).



                                                        8


AO 72A

(Rev.8/82)
                   “We review the Commissioner’s decision to determine if it is supported by

             substantial evidence and based upon proper legal standards.” Lewis v. Callahan, 125

             F.3d 1436, 1439 (11th Cir. 1997). “Substantial evidence is more than a scintilla and is

             such relevant evidence as a reasonable person would accept as adequate to support a

             conclusion.”    Id. at 1440.     “Even if the evidence preponderates against the

             [Commissioner’s] factual findings, we must affirm if the decision reached is supported

             by substantial evidence.” Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990).

             “‘We may not decide the facts anew, reweigh the evidence, or substitute our judgment

             for that of the [Commissioner].’” Phillips v. Barnhart, 357 F.3d 1232, 1240 n.8 (11th

             Cir. 2004) (quoting Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983)).

                   “The burden is primarily on the claimant to prove that he is disabled, and

             therefore entitled to receive Social Security disability benefits.” Doughty v. Apfel, 245

             F.3d 1274, 1278 (11th Cir. 2001) (citing 20 C.F.R. § 404.1512(a)). Under the

             regulations as promulgated by the Commissioner, a five step sequential procedure is

             followed in order to determine whether a claimant has met the burden of proving his

             disability. See Doughty, 245 F.3d at 1278; 20 C.F.R. §§ 404.1520, 416.920. At step

             one, the claimant must prove that he has not engaged in substantial gainful activity.

             See id. The claimant must establish at step two that he is suffering from a severe

                                                        9


AO 72A

(Rev.8/82)
             impairment or combination of impairments. See id. At step three, the Commissioner

             will determine if the claimant has shown that his impairment or combination of

             impairments meets or medically equals the criteria of an impairment listed in 20 C.F.R.

             Part 404, Subpart P, Appendix 1. See Doughty, 245 F.3d at 1278; 20 C.F.R. §§

             404.1520, 416.920. If the claimant is able to make this showing, he will be considered

             disabled without consideration of age, education, and work experience. See id. “If the

             claimant cannot prove the existence of a listed impairment, he must prove at step four

             that his impairment prevents him from performing his past relevant work.” Doughty,

             245 F.3d at 1278. “At the fifth step, the regulations direct the Commissioner to

             consider the claimant’s residual functional capacity, age, education, and past work

             experience to determine whether the claimant can perform other work besides his past

             relevant work.” Id. If, at any step in the sequence, a claimant can be found disabled

             or not disabled, the sequential evaluation ceases and further inquiry ends. See 20

             C.F.R. §§ 404.1520(a), 416.920(a).

             IV.   Findings of the ALJ

                   The ALJ made the following findings of fact and conclusions of law:

             1.    The claimant meets the insured status requirements of the Social Security Act
                   through September 30, 2015.



                                                       10


AO 72A

(Rev.8/82)
             2.    The claimant has not engaged in substantial gainful activity since January 1,
                   2010, the alleged onset date. (20 C.F.R. §§ 404.1571, et seq., and 416.971, et
                   seq.).

             3.    The claimant has the following severe impairments: lumbar spine disorder;
                   cervical spine disorder; and fibromyalgia. (20 C.F.R. §§ 404.1520(c) and
                   416.920(c)).

             4.    The claimant does not have an impairment or combination of impairments that
                   meets or medically equals the severity of one of the listed impairments in 20
                   C.F.R. Part 404, Subpart P, Appendix 1. (20 C.F.R. §§ 404.1520(d), 404.1525,
                   404.1526, 416.920(d), 416.925, and 416.926).

             5.    The claimant has the residual functional capacity to perform sedentary work as
                   defined in 20 C.F.R. §§ 404.1567(a) and 416.967(a).

             6.    The claimant is unable to perform any past relevant work. (20 C.F.R. §§
                   404.1565 and 416.965).

             7.    The claimant was born on September 22, 1954, and was 55 years old, which is
                   defined as an individual of advanced age, on the alleged disability onset date.
                   The claimant subsequently changed age category to closely approaching
                   retirement age. (20 C.F.R. §§ 404.1563 and 416.963).

             8.    The claimant has at least a high school education and is able to communicate in
                   English. (20 C.F.R. §§ 404.1564 and 416.964).

             9.    The claimant has acquired work skills from past relevant work. (20 C.F.R. §§
                   404.1568 and 416.968).

             10.   Considering the claimant’s age, education, work experience, and residual
                   functional capacity, the claimant has acquired work skills from past relevant
                   work that are transferable to other occupations with jobs existing in significant
                   numbers in the national economy. (20 C.F.R. §§ 404.1569, 404.1569(a),
                   404.1568(d), 416.969, 416.969(a), and 416.968(d)).

                                                      11


AO 72A

(Rev.8/82)
             11.   The claimant has not been under a disability, as defined in the Social Security
                   Act, from January 1, 2010, through the date of the ALJ’s decision. (20 C.F.R.
                   §§ 404.1520(g) and 416.920(g)).

             [R. at 325-32].

             V.    Discussion

                   Plaintiff argues that the ALJ failed to properly account for the amended onset

             date of disability. [Doc. 10 at 9-11]. Plaintiff contends that the vocational expert

             (“VE”) testified at the administrative hearing that the transferability of job skills was

             dependent on the claimant’s age and that Plaintiff’s skills were not transferable on the

             alleged disability onset date. [Id.]. According to Plaintiff, although the ALJ cited to

             the VE’s testimony regarding the transferability of skills in support of her decision, the

             ALJ did not adopt the VE’s testimony. [Id.]. Plaintiff also argues that the ALJ’s

             assessment of Plaintiff’s residual functional capacity (“RFC”) was erroneous. [Id. at

             12-15]. Plaintiff contends that, although the ALJ granted an opinion from a medical

             source great weight, the ALJ did not include in the RFC assessment some of the

             limitations found by the medical source in the opinion. Moreover, the ALJ offered no

             explanation for doing so. [Id.]. The court agrees with Plaintiff and will first address

             his arguments regarding the ALJ’s RFC assessment.




                                                        12


AO 72A

(Rev.8/82)
                   Social Security Ruling 96-8p provides, “The RFC assessment must always

             consider and address medical source opinions. If the RFC assessment conflicts with

             an opinion from a medical source, the adjudicator must explain why the opinion was

             not adopted.” When an ALJ assigns great weight to a medical opinion, she is required

             to either adopt the limitations contained in the opinion or explain why she is

             discounting the limitations. In Watkins v. Comm’r of Social Security, 457 Fed. Appx.

             868, 871 (11th Cir. 2012), the ALJ stated that he gave great weight to the opinion of

             one of the claimant’s treating physicians. The physician had opined that the claimant

             could work five or six hours in an eight hour workday if she had a sit/stand option. Id.

             However, the ALJ neither incorporated the treating physician’s sit/stand limitation into

             the RFC assessment nor did he offer a reason for discounting the limitation. Id. The

             court found that the ALJ’s actions constituted reversible error and wrote: “Without a

             clear explanation of the ALJ’s treatment of [the physician’s] sit/stand limitation, we

             cannot determine whether the ALJ’s ultimate decision on the merits was rational and

             supported by substantial evidence.” Id. In the present case, the ALJ committed a

             similar error.

                   Dr. Darrell Murray performed a physical consultative examination of Plaintiff

             on March 28, 2012. [R. at 286-93]. As the ALJ noted, Dr. Murray concluded that

                                                       13


AO 72A

(Rev.8/82)
             Plaintiff was able to: sit for six to eight hours with frequent position changes; walk for

             four to six hours with frequent rest periods over the course of an eight-hour day; and

             occasionally bend, kneel, crawl, stoop, and crouch with mild limitation secondary to

             back pain. [R. at 289, 328]. The ALJ gave Dr. Murray’s opinions great weight. [R.

             at 329]. However, the ALJ did not include in the RFC assessment Dr. Murray’s

             finding that Plaintiff required frequent position changes when sitting for six to eight

             hours or that he required frequent rest periods when walking for four to six hours

             during an eight-hour workday. [R. at 289, 326]. Instead, the ALJ simply found that

             Plaintiff’s RFC allows him to perform sedentary work.1 [R. at 326]. The ALJ offered

             no explanation for apparently discounting some of the limitations found by Dr. Murray

             despite giving his opinion great weight. The ALJ failed to apply the proper legal

             standards in evaluating Dr. Murray’s opinion and assessing Plaintiff’s RFC. As a

             result, the court “cannot determine whether the ALJ’s ultimate decision on the merits

             was rational and supported by substantial evidence.” Watkins, 457 Fed. Appx. at 871.

                   The court finds that the ALJ also committed reversible error when she

             considered Plaintiff’s alleged disability onset date and the transferability of Plaintiff’s

                   1
                    “[S]edentary work generally requires being able to sit for approximately six
             hours total in an eight-hour workday[.]” Siverio v. Comm’r of Social Security, 461
             Fed. Appx. 869, 872 (11th Cir. 2012).

                                                         14


AO 72A

(Rev.8/82)
             job skills. “Transferable skills” are those “that can be used in other jobs, when the

             skilled or semi-skilled work activities [the claimant] did in past work can be used to

             meet the requirements of skilled or semi-skilled work activities of other jobs or kinds

             of work. This depends largely on the similarity of occupationally significant work

             activities among different jobs.”       20 C.F.R. §§ 404.1568(d)(1), 416.968(d)(1).

             Transferability of job skills also depends on whether the claimant is of advanced age

             (age 55 or older) and limited to sedentary work. 20 C.F.R. §§ 404.1568(d)(4),

             416.968(d)(4).

                   At the administrative hearing on February 7, 2018, the ALJ stated in her opening

             statement that Plaintiff’s date of birth was September 22, 1954, and that he was 54

             years and seven months on the alleged onset date. [R. at 342]. This statement was

             incorrect. Plaintiff was over 55 years old on the alleged onset date because, as the ALJ

             noted in her decision, at a prior hearing, Plaintiff amended the alleged onset date to

             January 1, 2010. [R. at 33-34, 322]. During the February 2018 hearing, Plaintiff’s

             attorney stated that the alleged onset date was amended to March 1, 2012. [R. at 343].

             Using this date, Plaintiff’s age at the latest amended alleged onset date would have

             been 57 years old (and approaching 58 years old). Later in the hearing, the VE was

             asked and testified to the following:

                                                        15


AO 72A

(Rev.8/82)
                   Q.     I want to ask you about the past work of warehouse manager,
                          which you’ve described as SVP [Specific Vocational Preparation]
                          level 8, with a light residual of – with light demands. Can that job
                          be done if the individual has the option to sit or stand at will?
                   A.     No.
                   Q.     Okay. And this is an SVP 8 job. Are there skills transferrable to
                          that job to work that would allow for a sit/stand at will option?
                   A.     With the amended onset date, no.

             [R. at 348]. It is clear that the VE was referring to the latest alleged onset date of

             March 1, 2012. [R. at 343, 348]. The ALJ then instructed the VE to “just answer the

             question without considering the age,” and the VE stated, “Well, the transferability

             changes from age 54 to 58.” [Id.]. The VE’s response indicates that he understood

             Plaintiff’s age to be 54 on the alleged onset date. As noted supra, this was incorrect,

             but it was what the ALJ had asserted earlier in the hearing. The ALJ then asked the

             VE, “Regardless of the age, are there transferrable skills?” [Id.]. The VE responded,

             “Yes. There are transferrable skills.” [Id.]. The VE testified that, if age were not

             considered, then the following sedentary, semi-skilled occupations could be performed

             with the transferable skills acquired in Plaintiff’s past relevant work: sorter; industrial

             order clerk; and procurement clerk. [R. at 349-50].

                   The VE later offered additional clarification about how the transferability of job

             skills was affected by a claimant’s age. [R. at 356]. The VE testified: “[T]he



                                                         16


AO 72A

(Rev.8/82)
             expectation for these jobs is the person is able to learn them in less than 30 days. This

             goes back to . . . the Code of Federal Regulations of Social Security.” [Id.]. The VE

             explained that transferability of skills was different depending on whether the claimant

             was in the age range of 50 to 55 years old or 55 to 60 years old. [Id.]. The VE was

             then asked and testified to the following:

                   Q.     And that’s because, and I forget the phrasing of it, but it has to do
                          with –
                   A.     With age and adjustment and ability to learn.
                   Q.     That’s the – the adjustment to the job. . . . So, that does change .
                          . . with age.
                   A.     Right. So that’s why I mentioned earlier, in my opinion at the
                          lower age limit, these are appropriate. If we go to the upper ones,
                          then they would not.

             [R. at 356-57]. Thus, the VE testified that Plaintiff’s skills were transferable if he was

             under age 55 at the alleged onset date but that his skills were not transferable if he was

             age 55 or older. The ALJ then offered her understanding that a claimant with limited

             computer skills would be able to make a vocational adjustment “in the amount of time

             required” if he was under age 55, but if he was age 55 or older, “there would be too

             much . . . adjustment.” [R. at 357]. The VE stated, “Correct, Your Honor.” [Id.].

                   The relevant Social Security regulations are consistent with the VE’s testimony

             that, for claimants who are limited to sedentary work, the transferability of skills is



                                                          17


AO 72A

(Rev.8/82)
             dependent on age. Twenty C.F.R. §§ 404.1568(d)(4) and 416.968(d)(4) provide, “If

             you are of advanced age [age 55 or older] and you have a severe impairment(s) that

             limits you to no more than sedentary work, we will find that you have skills that are

             transferable to skilled or semiskilled sedentary work only if the sedentary work is so

             similar to your previous work that you would need to make very little, if any,

             vocational adjustment in terms of tools, work processes, work settings, or the

             industry.” Likewise, 20 C.F.R. Part 404, Subpart P, Appendix 2 § 201.00(f) states, “In

             order to find transferability of skills to skilled sedentary work for individuals who are

             of advanced age (55 and over), there must be very little, if any, vocational adjustment

             required in terms of tools, work processes, work settings, or the industry.” The ALJ

             in the present case found that Plaintiff was limited to no more than sedentary work.

             [R. at 326]. Therefore, whether Plaintiff has job skills that are transferable to skilled

             or semi-skilled work would depend in large measure on his age.

                   The evidence establishes that Plaintiff was of advanced age, that is, age 55 or

             older. [R. at 322]. The ALJ pointed out that, although Plaintiff originally alleged

             disability on April 30, 2009, at which time he was age 54, he amended the alleged

             onset date to January 1, 2010, at which time he was age 55. [R. at 322]. As previously

             noted, Plaintiff’s attorney also informed the ALJ at the hearing that Plaintiff was again

                                                        18


AO 72A

(Rev.8/82)
             amending the alleged onset date to March 1, 2012. [R. at 343]. The ALJ wrote in her

             decision that she was using January 1, 2010, as the alleged onset date because no

             confirmation in writing was ever received from Plaintiff’s attorney. [R. at 322]. The

             ALJ’s decision regarding the alleged onset date was erroneous. Social Security Ruling

             83-20 states, “A change in the alleged onset date may be provided in a Form SSA-5002

             (Report of Contact), a letter, another document, or the claimant’s testimony at a

             hearing.” Plaintiff’s representative, in the presence of Plaintiff, informed the ALJ at

             the hearing that the amended onset date was March 1, 2012. [R. at 343]. Furthermore,

             Plaintiff’s representative sent the ALJ a pre-hearing brief and wrote in bold font that

             Plaintiff “now moves to amend his alleged onset date to March 1, 2012.” [R. at 563].

                    The court finds that the record evidence establishes that Plaintiff satisfied the

             requirements necessary to change the alleged onset date. If the alleged onset date had

             been March 1, 2012, then Plaintiff’s age at that time would have been 57 years old.

             But regardless of whether the January 2010 date or the March 2012 date was used,

             Plaintiff was of advanced age, age 55 or older. Moreover, as discussed supra, the VE

             testified that Plaintiff’s skills were not transferable to sedentary skilled or semi-skilled

             work if he was age 55 or older on the alleged onset date because there would be too

             much vocational adjustment required. [R. at 348, 356-57].

                                                         19


AO 72A

(Rev.8/82)
                   The ALJ, however, wrote, “[E]ven with the sedentary level of exertion and

             further limitation of an option to sit or stand, the vocational expert indicated that the

             claimant possessed transferable skills to sedentary occupations.” [R. at 330, 348, 356-

             57]. The ALJ also wrote that the VE found that an individual with the same age,

             education, past relevant work experience, RFC, and work skills as Plaintiff could

             perform sedentary, semi-skilled occupations such as sorter, industrial order clerk, and

             procurement clerk. [R. at 332]. The ALJ then concluded:

                   Based on the testimony of the vocational expert, the undersigned
                   concludes that the claimant has acquired work skills from past relevant
                   work that are transferable to other occupations with jobs existing in
                   significant numbers in the national economy. The vocational expert
                   testified the claimant’s previous work is so similar to the jobs recited
                   above that the claimant would need to make very little, if any, vocational
                   adjustment in terms of tools, work processes, work settings, or the
                   industry.

             [R. at 332]. The ALJ did not accurately represent the VE’s testimony. As previously

             noted, the VE’s testimony was that because Plaintiff was age 55 or older, his skills

             were not transferable to sedentary skilled or semi-skilled work. [R. at 348, 356-57].

                   The ALJ also cited to Rule 201.07 of the Medical-Vocational Guidelines, 20

             C.F.R. Part 404, Subpart P, Appendix 2, commonly referred to as “the grids,” in

             support of her finding that Plaintiff was not disabled based on his transferable work



                                                        20


AO 72A

(Rev.8/82)
             skills. [R. at 332]. This also amounted to error. If Plaintiff’s skills were not

             transferable, as the VE testified, then Rule 201.06 of the grids directs a finding of

             “disabled” for an individual of advanced age with previous skilled or semi-skilled

             work experience. 20 C.F.R. Part 404, Subpart P, Appendix 2 § 201.06.

                   Even assuming that Plaintiff’s skills were transferable, the ALJ’s decision is not

             supported by substantial evidence. As discussed supra, the VE testified that if age

             were not considered, then occupations such as sorter, industrial order clerk, and

             procurement clerk could be performed with the transferable skills acquired in

             Plaintiff’s past relevant work. [R. at 349-50]. The ALJ cited to the VE’s testimony

             when she found that Plaintiff could perform these jobs which exist in significant

             numbers in the national economy. [R. at 331-32]. However, the VE also testified that

             the jobs of industrial order clerk and procurement clerk require “a decent amount of

             computer work” and that they could not be done without computer experience. [R. at

             352-53].

                   During the administrative hearing, the ALJ questioned Plaintiff about his

             computer experience. [R. at 353-55]. Plaintiff testified that he could turn the computer

             on and off, perform Google searches, and use Facebook but that he could not type

             without looking at the keyboard and that he did not know that there was a computer

                                                       21


AO 72A

(Rev.8/82)
             program called Microsoft Word. [Id.]. The ALJ then asked the VE whether the

             industrial order clerk and procurement clerk jobs require computer skills greater than

             those possessed by Plaintiff. [R. at 354]. The VE testified that these jobs require

             computer skills “slightly above” Plaintiff’s skill level and that, as a result, those jobs

             would be eliminated. [Id.]. But the ALJ wrote in her decision that the VE found that

             an individual with Plaintiff’s age, education, past relevant work experience, RFC, and

             work skills could perform the jobs of industrial order clerk and procurement clerk. [R.

             at 332]. The ALJ stated that she relied upon the testimony of the VE, but, in reality,

             the ALJ implicitly rejected the VE’s testimony and offered no reasons for doing so.

             Given these facts, the court finds that the ALJ failed “to provide the reviewing court

             with sufficient basis for a determination that proper legal principles have been

             followed[.]” Martin, 894 F.2d at 1529.

                   “Pursuant to Title 42, United States Code, Section 405(g) the Court is

             empowered to reverse the decision of the Commissioner with or without remanding the

             cause for a rehearing.” Holmes v. Comm’r of Social Security, 2017 WL 461604, at

             *2 (M.D. Fla. February 3, 2017) (citing Shalala v. Schaefer, 113 S. Ct. 2625, 2629

             (1993)). “Generally, a reversal with remand to the Secretary is warranted where the

             ALJ has failed to apply the correct legal standards.” Davis v. Shalala, 985 F.2d 528,

                                                        22


AO 72A

(Rev.8/82)
             534 (11th Cir. 1993) (citing Walker v. Bowen, 826 F.2d 996, 1001-02 (11th Cir. 1987)).

             However, a court may reverse the decision of the Commissioner and remand solely for

             entry of an order awarding disability benefits “where the [Commissioner] has already

             considered the essential evidence and it is clear that the cumulative effect of the

             evidence establishes disability without any doubt.” Davis, 985 F.2d at 534 (citing

             Bowen v. Heckler, 748 F.2d 629, 631, 635-36 (11th Cir. 1984)). “A claimant may also

             be entitled to an immediate award of benefits when the claimant has suffered an

             injustice, . . . or when the ALJ has erred and the record lacks substantial evidence

             supporting the conclusion of no disability[.]” Holmes, 2017 WL 461604, at *2

             (internal citations omitted).

                   In the present case, Plaintiff requests a remand solely for the purpose of

             calculating benefits. The court, however, does not find that the record evidence clearly

             “establishes disability without any doubt.” Davis, 985 F.2d at 534. Much of the

             testimony at the administrative hearing was confusing, and Plaintiff’s RFC is unclear.

             Moreover, the Eleventh Circuit has stressed that “it would be an affront to the

             administrative process if courts were to engage in direct fact finding in these Social

             Security disability cases.” McDaniel v. Bowen, 800 F.2d 1026, 1032 (11th Cir. 1986).

             The record also does not establish that Plaintiff is entitled to an immediate award of

                                                       23


AO 72A

(Rev.8/82)
             benefits based upon equitable considerations. As Plaintiff correctly notes, “[T]he

             Commissioner does not receive ‘endless opportunities to get it right.’” Goodrich v.

             Comm’r of Social Security, 2012 WL 750291, at *14 (M.D. Fla. February 7, 2012)

             (quoting Seavey v. Barnhart, 276 F.3d 1, 13 (1st Cir. 2001)), adopted by 2012 WL

             760874 (M.D. Fla. March 8, 2012).          But the present case has not involved

             extraordinary delays resulting from repeated remands and numerous hearings. Only

             one remand was issued from the district court and there have been only two

             administrative hearings. [R. at 1-10, 29-45, 340-61, 381-423]. In light of these facts,

             the court finds that remand to the Commissioner for further administrative proceedings

             is appropriate.

             VI.    Conclusion

                    Based on the forgoing reasons and cited authority, the undersigned concludes

             that the decision of the ALJ was not supported by substantial evidence and was the

             result of a failure to apply the proper legal standards. It is, therefore, ORDERED that

             the Commissioner’s decision be REVERSED and that this action be REMANDED

             pursuant to sentence four of 42 U.S.C. § 405(g) for further proceedings in accordance

             with the above discussion. The Clerk is DIRECTED to enter judgment in favor of

             Plaintiff.

                                                       24


AO 72A

(Rev.8/82)
                   IT IS FURTHER ORDERED that, in the event past due benefits are awarded

             to Plaintiff upon remand, Plaintiff’s attorney may file a motion for approval of

             attorney’s fees under 42 U.S.C. §§ 406(b) and 1383(d)(2) no later than thirty days after

             the date of the Social Security letter sent to Plaintiff’s counsel of record at the

             conclusion of the Agency’s past-due benefit calculation stating the amount withheld

             for attorney’s fees. Defendant’s response, if any, shall be filed no later than thirty days

             after Plaintiff’s attorney serves the motion on Defendant. Plaintiff shall file any reply

             within ten days of service of Defendant’s response.

                   SO ORDERED, this 19th day of August, 2019.




                                                         25


AO 72A

(Rev.8/82)
